Case 1:17-cv-02989-AT Document 888-1 Filed 09/11/20 Page 1 of 1




   Georgia Attorney General Contest, 2018
   Official results:
   CHRIS CARR (I) (REP) 51.30%              1,981,563
   CHARLIE BAILEY (DEM) 48.70%              1,880,807
   margin: 2.6%
   ballots cast: 3,949,905
   votes cast in Fulton County: 415,524

   voting method        detection rate1      hack rate2      do-over rate3     Fulton share4
       all BMD                6.6%                   0.014          <0.001                 374
                              20%                    0.016           0.003                1325
                              76%                    0.053           0.040              16,782
      50% BMD                 6.6%                   0.027           0.002                 374
                              20%                    0.032           0.006                1325
                              76%                    0.106           0.081              16,782
       5% BMD                 6.6%                   0.273           0.018                 374
                              20%                    0.319           0.064                1325
                              76%                        1           0.808              16,782


   smaller margin –> smaller rates
   smaller contest –> smaller rates
   more undervotes –> smaller rates


   for b in    [1, 2, 20]:
       cc =    1981563
       cb =    1880807
       bb =    3949905
       fv =    415524

        M = ((cc-cb)/2)/(bb/b)
        for r in [.066, .2, .76]:
            N = M/(1-r)
            print(b, r, N, N*r, N*r*fv/b)



     1 Rate at which voters who use BMDs notice printout errors and request a new chance to

   mark a ballot.
     2 Error rate in BMD printouts sufficient to change the reported winner.
     3 Among voters who use BMDs, the fraction who request a fresh chance to mark a ballot.
     4 If the errors were spread evenly across counties, the number of do-over requests in Fulton

   County.


                                                 1                                                  PLAINTIFF DEMONSTRATIVE
                                                                                                             EXHIBIT

                                                                                                             16
                                                                                                          1:17-cv-02989




               Plaintiff Demonstrative Exhibit 16                      p. 1 of 1
